Citation Nr: 1220442	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from December 1969 to November 1971.  The Veteran died in February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection had not been established for any disability.

2.  The Veteran's death certificate showed he died in February 2007 of an immediate cause of death of adenocarcinoma of the liver.

3.  Liver cancer was not manifested during service or within one year of separation from service, and is not shown to be otherwise related to service.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening, the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability or a disability of service origin.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for service connection for cause of death or Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.

The record reflects that in a April 2007 letter the appellant was informed of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  The letter did not include a list of the Veteran's service-connected disabilities during his lifetime as the Veteran was not service-connected during his lifetime.    

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the appellant. 

Service Connection for Cause of Death

Service connection for cause of death may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

After a review of all the evidence of record, the Board finds that the competent evidence of record is against a finding that the Veteran's liver cancer was, in any way, related to service.

A certificate of death, dated February 2007, reflects that the Veteran died in February 2007 at the age of 54.  The immediate cause of the Veteran's death was reported as adenocarcinoma of the liver.  At the time of the Veteran's death, service connection was not in effect for any disability.  He also did not have any claims pending before VA at the time of his death.  Therefore, in order to establish service connection for the cause of the Veteran's death, the evidence must show that the Veteran's cause of death should have been service-connected.

Service treatment records do not report any complaints, treatment, or diagnosis for symptoms of liver cancer.  Post-service treatment records also do not show complaints, treatment, or diagnosis of liver cancer for many years after service.  The record contains no competent opinion or evidence that connects the Veteran's liver cancer with his service.  Nor has the appellant presented any medical opinion or record to connect the Veteran's liver cancer to his service.

The Board acknowledges the appellant's assertion that the Veteran's cancer was due to Agent Orange exposure.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e), Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  VA recently published and implemented new regulations regarding Agent Orange exposure. The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Cancer of the liver is not among the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).  Therefore, although the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange, service connection for the liver cancer cannot be granted on the basis of the presumptive regulations.

Entitlement to service connection for the cause of the Veteran's death could be granted is his liver cancer was directly related to service, including exposure to herbicides, even if it is not a presumptive disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The etiology of a particular cancer is something that requires medical expertise to determine and is not capable of lay observation.  There is no medical opinion in the record that indicates the Veteran's liver cancer was related to service including related to herbicide exposure.

The Board also acknowledges the appellant's assertion that the Veteran had lung cancer that caused the Veteran's liver cancer.  The Board finds no evidence of lung cancer of record.  In December 2006, the Veteran's private examiner noted that he saw the Veteran within a few weeks prior for adenocarcinoma involving his liver.  At that time he noted multiple small pulmonary nodules and provided a differential diagnosis of cholangiocarcinoma with hepatocelluar carcinoma and adenocarcinoma of the lung and a GI malignancy being much less likely.  Within less than two weeks, the examiner specifically determined however that no significant primary lung mass was identified which could be lung cancer with metastatic spread of the disease to the liver.  Rather, the examiner opined that it is likely that the Veteran had adenocarcinoma of the biliary or pancreatic origin given the metastatic spread of the disease.  Further, a January 2007 CT of the chest noted that the bilateral pulmonary nodules described on the previous study dated December 2006 have resolved during the interval and no new pulmonary nodules were identified.  Based on the examiner's opinion that the Veteran's liver cancer was of bilious or pancreatic origin as well as the complete resolution of any nodules on the lungs and a lack of a diagnosis of lung cancer, the Board finds that lung cancer is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening, the Veteran's death

Therefore, and for the reasons discussed above, although we sympathize with the appellant's loss of her husband, the Board finds that the Veteran's death was unrelated to service or a service-connected disability.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


